Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered July 12, 1984, convicting him of attempted murder in the second degree, attempted robbery in the first degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s charge to the jury did not deny the defendant a fair trial. Although it would have been better if the trial court had reiterated the defendant’s explanation of his flight, the trial court did remind the jury of the defendant’s testimony, correctly instructed them that it was their responsibility to determine how to interpret the defendant’s flight, and cautioned the jury that if they found the defendant’s conduct was innocent, they could not consider it for any purpose. This is not a case where the court improperly foreclosed the jury from reaching its own determination (see, e.g., People v Williams, 66 NY2d 789, 790), or where the court actually removed elements of the crime from the jury’s consideration (see, People v Lewis, 64 NY2d 1031).
We have considered the defendant’s remaining contentions and find them to be without merit. Rubin, J. P., Sullivan, Harwood and Balletta, JJ., concur.